Cag

nA -& Ww WN

Oo wo nN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

e 5:20-cv-01951-E Document 22 Filed 04/22/21 Pagelofi Page ID #:968

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SHANNON KILGORE, Case No: 5:20-cv-01951-E
, [PROPOSED] JUDGMENT
Plaintiff
Vv.
ANDREW SAUL, Acting

Commissioner of Social Security,

Defendant.

 

Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
Four of 42 U.S.C. § 405(g),
IT IS ORDERED that judgment is entered in accordance with the Order of

Remand.

4/22/21 /s/ CHARLES F. EICK

DATE:

 

THE HONORABLE CHARLES EICK
United States Magistrate Judge

 

 
